Reported below, 140 AD3d 765.
Motion, insofar as it seeks leave to appeal from those portions of the Appellate Division order as affirmed so much of Family Court’s orders as denied appellant Jessica C. Graham’s violation application and as denied her motion to vacate a prior Family Court order, dismissed upon the ground that such portions of the Appellate Division order do not finally determine a proceeding within the meaning of the Constitution; motion, insofar as it seeks leave to appeal from remaining portions of the Appellate Division order, denied.